DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 10/23/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USP #9,730,650 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) setting an alarm parameter based on at least the frequency of the alarm activation associated with the one or more glycemic excursion events and the determined analyte level, is, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “one or more processors”, nothing in the claim element precludes it from being performed in the mind.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element - the use of one or more processors to perform the setting of an alarm parameter. These processors are recited at a high level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the activation of an alarm, based on the alarm parameter is no more than the application of the abstract idea for an insignificant extra-solution activity - in this case the presentation of data in some form. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.
It is noted that the dependent claims merely add to the abstract idea or add generic elements used in insignificant extra-solution activities (e.g. data gathering), or disclose the use of elements known to be well-understood, conventional, and routine (as evidenced by teachings such as Mao et al. 2003/0042137 which teaches the use of a glucose sensor consisting of a crosslinked glucose oxidase and a low potential polymeric osmium complex mediator [0081]).
Response to Arguments
Applicant's arguments filed 10/23/20 have been fully considered but they are not persuasive. Applicant has argued that the activation of an alarm as recited both integrate the abstract idea into a practical application as well as provide improvements to glucose sensor systems that amount to significantly more than the abstract idea. However, the applicant fails to provide support for why the claimed features would be a practical application and/or amount to significantly more than the abstract idea. Moreover, the October 2019 Update on .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN JANG whose telephone number is (571)270-3820.  The examiner can normally be reached on Monday-Friday (7-3:30 EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHRISTIAN JANG
Primary Examiner
Art Unit 3791



/CHRISTIAN JANG/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        2/27/21